Pope, Presiding Judge.
Jimmy Morrell appeals from the trial court’s order striking his answer to a forfeiture complaint. Because Morrell’s answer failed to comply with the strict pleading requirements of OCGA § 16-13-49 (o) (3), we affirm.
An answer stating a claim to property subject to forfeiture must specifically set forth, among other things, the date, identity of transferor, and circumstances of the claimant’s acquisition of his interest in the property. See OCGA § 16-13-49 (o) (3) (D); State v. Alford, 264 Ga. 243, 245 (2) (a) (444 SE2d 76) (1994); Howard v. State, 223 Ga. App. 323 (477 SE2d 605) (1996); Jarrett v. State, 220 Ga. App. 559, 560 (1) (472 SE2d 315) (1996). In this case, the property in question is a large number of guns. Morrell did not list each item and describe how he got it. He did not even break them down into groups and describe how he got them. Instead, he simply stated that he had obtained all the guns through lawful means — through inheritance or purchase, or as gifts. This general information, without any dates, the identity of any of the transferors, or any other circumstances of his acquisition of the guns, is insufficient. Compare Knodel v. State, 222 Ga. App. 514, 516 (474 SE2d 700) (1996); Williams v. State, 222 Ga. App. 270 (474 SE2d 98) (1996). Accordingly, Morrell’s answer was properly stricken on this ground, and we need not address the alternative grounds the trial court relied on.

Judgment affirmed.


Johnson and Blackburn, JJ., concur.